Title: From James Madison to Edmund Randolph, [7] May 1782
From: Madison, James
To: Randolph, Edmund



Dear Sir,
Philadelphia, May [7], 1782.

The enclosed gazette details all the information which we have received relative to the parliamentary advances towards a negotiation with the United States. The first reports which issued from the packet which brought them, were of a very different complexion, and raised high expectations of peace. We now find the ideas of the opposition, as well as the Ministry, to be far short of the only condition on which it can take place. Those who are the farthest reconciled to concessions calculate on a dissolution of the compact with France. The Ministry will yield to the experiment, and turn the result upon their adversaries. Our business is plain. Fidelity to our allies, and vigor in military preparation,—these, and these alone, will secure us against all political devices.
We have received no intelligence which speaks a danger of a separate peace between the Dutch and Great Britain. Mr. Adams’ request of a categorical answer was taken, ad referendum, prior, if I mistake not, to the knowledge of Cornwallis’ fate; and it is not likely that after that event they would be less disposed to respect our overtures, or reject those of the enemy.
We have letters from Mr. Jay and Mr. Carmichael of as late date as the twenty-seventh of February. They differ in nothing from the style of the former. The conduct of the Spanish Court subsequent to the date of the letter received the day preceding your departure, corresponds entirely with the tenor of it as therein related. Mr. Jones will inform you of the act of Congress which that letter produced.
We have made no progress in the Western subject. We mean to desist, after one or two more attempts, and state the matter to the Assembly by next post, expecting that they will pursue such measures as their interest prescribes, without regard to the resolutions which proposed the cession.
I beg you to keep me punctually informed of every legislative step touching the Western territory. I suppose the cession cannot fail to be revoked, or, at least, a day of limitation set to it. The condition relative to the companies will certainly be adhered to in every event. I find that those who have been against us do not wish to lose sight of the prospect altogether. If the State is firm and prudent, I have little doubt that she will be again courted. Previous to Mr. Jones’ departure, our opinions were united on the expediency of making the impost of five per cent. subservient to an honorable adjustment of territory and accounts. I have since discovered that Varnum is left out, the latter having promoted it, and that Chase is inflexible against it. Massachusetts also holds out. The expedient, therefore, would not be efficacious, and clamors would be drawn on Virginia, which it would be best should fall elsewhere. Show this to Mr. Jones. He will be with you about the twentieth instant.
